Case: 11-31113       Document: 00512346487          Page: 1     Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           August 19, 2013

                                     No. 11-31113                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



HALIMA KNOX,

                                                   Plaintiff-Appellant
v.

LOUISIANA STATE DEPARTMENT OF CORRECTIONS DIXON
CORRECTIONAL INSTITUTION; LINDA JENKINS, Master Sergeant -
Warehouse; ROMONA JACKSON, Master Sergeant - Warehouse; HENRY
WONDER, Sergeant - Unit 1; UNKNOWN BISSETT, Sergeant - Unit 2;
LANE THOMAS, Assistant Warden - Unit 2; RICHARD COURTNEY, H.R.,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CV-233


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Hamila Knox appeals the judgment of the district
court and seeks damages and reinstatement as an employee of the Louisiana



       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    Case: 11-31113     Document: 00512346487     Page: 2   Date Filed: 08/19/2013



                                  No. 11-31113

Department of Public Safety. She has not presented to this court any legal
error by the district court. She complains of a problem with her uniform and
also discusses her medical problems, but she has failed to connect any
complaint to a material adverse employment action by the defendant state
agency. The Referee who considered her appeal to the Civil Service explained
the necessity of her relating specific details of discriminatory action to justify
any legal recovery, and the district judge repeated that requirement. Her
reply brief attempts to do better, but it, too, is largely based on conclusions
and is unconnected to any legal claim.
      Again, there is no error of the district court.
      AFFIRMED.




                                        2